     Case 2:19-cr-00091 Document 73 Filed 04/01/21 Page 1 of 4 PageID #: 246



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA


v.                                    CRIMINAL ACTION NO. 2:19-00091


SAMUEL MANRIQUEZ


           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER


             On March 29, 2021, the United States of America

appeared by Julie M. White, Assistant United States Attorney,

and the defendant, Samuel Manriquez, appeared in person and by

his counsel, Brian D. Yost, Esq., for a hearing on a petition

seeking revocation of supervised release, submitted by United

States Probation Officer Mark Ruscello.           The defendant commenced

a three (3) year term of supervised release on each of two

counts to run concurrently in this action on October 23, 2020,

as more fully set forth in the Judgment in a Criminal Case Order

entered by the court on November 11, 2019.


             The court heard the admissions of the defendant and

the representations and argument of counsel.
   Case 2:19-cr-00091 Document 73 Filed 04/01/21 Page 2 of 4 PageID #: 247



            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) on January 8, 2021, at the defendant’s residence

on Wayson Drive in Nitro, West Virginia, the defendant assaulted

a female friend of his friend, by holding a pistol to her head,

threating to kill her, and striking her on the head with the

pistol; (2) on the same date and place the defendant by force

and robbery took from the same female an Apple IPhone SE, 64 GB,

(3) on the same date and place the defendant had in his

possession a Ruger 22/45 .22 caliber pistol while being a

prohibited person due to the defendant’s previous felony

conviction, (4) On December 22, 2020, the defendant submitted a

urine specimen that tested positive for methamphetamine and

opiates, and he admitted to the probation officer that he

consumed a mixture of heroin and methamphetamine on December 17,

and 18, 2020, (5) On October 30, 2020, the defendant was

directed to attend urine collection monthly through the court’s

contracted treatment provider, and with the exception of the

December 22, 2020, urine collection, the defendant failed to

attend urine collection from October 30, 2020, through January

20, 2020; and (6) On December 22, 2020, the defendant was
                                      2
   Case 2:19-cr-00091 Document 73 Filed 04/01/21 Page 3 of 4 PageID #: 248



directed to attend individual substance abuse counseling twice

monthly at the court’s contracted treatment provider, and the

defendant failed to participate in the substance abuse

counseling at any time from December 22, 2020, through January

20, 2021, all as admitted on the record of the hearing by the

defendant as to items (4) (5) and (6) above and it being agreed

that the government has sufficient proof as to items (1) (2) and

(3) that they could be proven by a preponderance of the

evidence, and all as set forth in the petition, and by the

court’s findings on the record of the hearing.



           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant for each count in this action be, and

it hereby is, revoked.


           And the court having complied with the requirements of

Rule 32.1(b)(2) and (c)(1) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583 (e), that the defendant should be confined


                                      3
   Case 2:19-cr-00091 Document 73 Filed 04/01/21 Page 4 of 4 PageID #: 249



to the extent set forth below, it is accordingly ORDERED that

the defendant be, and he hereby is, committed to the custody of

the United States Bureau of Prisons for imprisonment for a

period of EIGHTEEN (18) MONTHS, imposed as to each of Counts One

and Two, both of which are to run concurrently with each other,

and EIGHTEEN (18) months of supervised release imposed as to

each of Counts One and Two, both of which are to run

concurrently with each other and upon the same terms and

standard conditions of supervised release as heretofore.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                             DATED:       April 1, 2021




                                      4
